United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1418
                         ___________________________

                                     Carol Walker

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Nancy A. Berryhill, Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                          Submitted: November 09, 2017
                           Filed: November 15, 2017
                                  [Unpublished]
                                 ____________

Before GRUENDER, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Carol Walker appeals the district court’s1 order affirming the denial of
disability insurance benefits. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       Upon de novo review, this court agrees with the district court that substantial
evidence on the record as a whole supports the administrative law judge’s (ALJ’s)
weighing of the medical opinion evidence and Walker’s subjective statements in
formulating her residual functional capacity (RFC). See Igo v. Colvin, 839 F.3d 724,
728 (8th Cir. 2016) (standard of review); Myers v. Colvin, 721 F.3d 521, 527 (8th Cir.
2013) (RFC determination is based on all relevant evidence, including medical
records, observations of treating physicians and others, and claimant’s own
description of her limitations). Because the ALJ properly relied on the vocational
expert’s (VE’s) response to the hypothetical that the ALJ posed, which was consistent
with the ALJ’s RFC findings, there is no merit to Walker’s argument concerning the
VE’s testimony. See Gieseke v. Colvin, 770 F.3d 1186, 1189 (8th Cir. 2014).

      The judgment is affirmed.
                     ______________________________




                                         -2-